UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(406) 827-3523 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $.01 per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the average bid price of such stock, was $31,817,284 as of June 30, 2015. At March 30, 2016, the registrant had 66,316,278outstanding shares of par value $0.01 common stock. UNITED STATES ANTIMONY CORPORATION 2 TABLE OF CONTENTS 1.Highlights of 2015 · Antimony production 4 · Precious metal production 6 · Zeolite production 6 2.Operations map 7 3.Chairman’s letter 8 4.Antimony operations 9 · Antimony market 9 · Antimony logistics 9 · Wadley 10 · Soyatal 11 · Guadalupe 11 · Puerto Blanco mill 11 · Madero smelter. 11 · Montana smelter 11 · Hillgrove Mine 11 5.Precious metal operations 12 · Los Juarez 12 · Canadian source 12 · Hillgrove Mines Pty. Ltd. 12 6.Zeolite operations. 12 PART I ITEM 1. DESCRIPTION OF BUSINESS General 15 History 15 Overview-2015 15 Antimony Division 16 Zeolite Division 18 Environmental Matters 19 Employees 20 Other ITEM 1A. RISK FACTORS 20 ITEM 1B. UNRESOLVED STAFF COMMENTS 21 ITEM 2. DESCRIPTION OF PROPERTIES 21 Antimony Division 21 Zeolite Division 27 ITEM 3. LEGAL PROCEEDINGS 31 ITEM 4. MINE SAFETY DISCLOSURES 31 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 31 ITEM 6. SELECTED FINANCIAL DATA 32 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 31 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 7B. CRITICAL ACCOUNTING ESTIMATES 37 ITEM 8. FINANCIAL STATEMENTS 38 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 ITEM 9A. CONTROLS AND PROCEDURES 38 ITEM 9B. OTHER INFORMATION 39 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS AND COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 40 ITEM 11. EXECUTIVE COMPENSATION 42 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 45 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICE 46 PART IV ITEM 15. EXHIBITS AND REPORTS ON FORM 8-K 46 SIGNATURES 50 CERTIFICATIONS FINANCIAL STATEMENTS F1 – F23 CHAIRMAN’S LETTER Dear Shareholders: In 2015, we concluded a major addition to our smelting capacity at Madero, Mexico with the addition of a large furnace (LRF) and five smaller furnaces (SRFs) to process high grade concentrates.The additional smelting capacity enabled us to achieve record sales of antimony for the year.Most of the plant was dedicated to processing Australian concentrates, and we processed minimal raw material from our Mexican properties. The replacement of propane with natural gas at the Madero smelter is saving 75% of the cost of fuel. We also saw a major increase in zeolite sales for 2015, setting a record for tons of zeolite sold.During 2015, we perfected our method of recovering gold from antimony concentrates from Australia, and during the first quarter of 2016, we began selling gold to a refinery.This process will be applicable to the concentrates from the Los Juarez mining property. Our progress in production and sales was offset by a continued slide in the price of antimony which has continued since 2011.In 2015, we purchased the Guadalupe mining property that will produce a high-grade concentrate that can be sold to the friction brake industry or used to make ordnance. Both products will sell for premium prices. In the third quarter of 2015, Hillgrove and supply enough concentrates to Mines Pty Ltd, suspended mining operations in Australia. We were notified that they would continue milling operations keep the LRF running through the end of 2016. In addition, USAMSAS will be allowed to use the Hillgrove furnace capacity for USAC’s Mexican properties while Hillgrove explores for higher grade ore. We will ramp up production with smelter feed from Guadalupe, Wadley, Soyatal, and Los Juarez. An all-time sales record for antimony of 2,487,321 pounds was achieved in 2015.The gross revenue from all sources of antimony for 2015 was $9,863,933, and the loss was $1,349,934, which included $711,345 of depreciation and amortization. The loss was primarily due to: ●
